198 Md. 683 (1951)
84 A.2d 61
LANGREHR
v.
WARDEN OF MARYLAND STATE REFORMATORY FOR MALES
[H.C. No. 8, October Term, 1951.]
Court of Appeals of Maryland.
Decided November 1, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from a refusal of a writ of habeas corpus. The applicant was tried in the Criminal Court of Baltimore on a charge of larceny and receiving stolen goods, elected a jury trial, and was acquitted on the first count, convicted on the second count and sentenced to two years. He now complains that the trial court refused to appoint counsel for him, and stated that he should provide his own counsel. It is not shown that the request was renewed at the time of trial, or that his case was not fully presented. Judge Johnson, who heard the application for habeas corpus, found his rights were not violated "due to the *684 age and prior experience, as well as taking into consideration the degree of the crime". As we said in Loane v. Warden, 196 Md. 651, 75 A(2) 772, "the matter was in the discretion of the trial judge, unless the circumstances were such as to require the appointment of counsel under provisions of the State or Federal Constitution. The petition does not indicate that the petitioner was deprived of any of his fundamental rights." Cf. Raymond v. State, ex rel. Szydlouski, 192 Md. 602, 65 A(2) 285.
Application denied, with costs.